                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                         NO. 7:09-CR-11-D-1


  UNITED STATES OF AMERICA
                                                                    ORDER TO SEAL
       v.

  SHAWN ALEXANDER POWELL


       On motion of the Defendant, Shawn Alexander Powell, and for good cause shown, it is

hereby ORDERED that DE 79 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This ___Jl_ day of)1tll\l-2021.




                                     United States District Judge




            Case 7:09-cr-00011-D Document 84 Filed 06/11/21 Page 1 of 1
